DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application, Application No. 16/536,307. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “a pressure measurement device able to measure a pressure of a flow of gas flowing into or out of the first membrane separation unit” recited in claim 1 at lines 16-17 (emphasis added). While the prior-filed application discloses that the facility may have a pressure measurement device that measures the pressure of the gas flow at the inlet of the first separation unit or the pressure of the second retentate of the second separation unit (see Spec., pg. 4 and Fig. 1 in App. 16/536,307), it does not support that the facility may have a pressure measurement for measuring the pressure of a flow of gas flowing out of the first membrane separation unit.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities.
Claim 1 recites “at least one valve able to adjusting a number of the plurality of membranes in at least one of the membrane units that receive a flow of gas therein as a function of the measured pressure.” To improve clarity, Applicant is suggested to amend the limitation as follows: “at least one valve able to adjust the number 
Claim 4: The recitation “the compressor w” should read “the compressor [[w]].” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “wherein the pressure measurement device measures a pressure of the second retentate.” However, claim 1, upon which claim 1 depends, recites that the pressure measurement device is “able to measure a pressure of a flow of gas flowing into or out of the .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As noted under the Priority section above, the prior-filed application supports that the facility may have a pressure measurement device that measures the pressure of the gas flow at the inlet of the first separation unit or the pressure of the second retentate of the second separation unit (see Spec., pg. 4 and Fig. 1 in App. 16/536,307), but does not mention that the facility may have a pressure measurement for measuring the pressure of a flow of gas flowing out of the first membrane separation unit. To resolve the new matter and 112(d) issues, Applicant may amend claim 1 by replacing the limitation “a pressure measurement device able to measure a pressure of a flow of gas flowing into or out of the first membrane separation unit” with “a pressure measurement device able to measure a pressure of a flow of gas flowing into or a pressure of the second retentate of the second separation unit.”

Allowable Subject Matter
Claim 1-2 and 4-8 are allowable.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed facility comprising: a compressor for compressing the feed gas flow; four membrane separation units arranged as recited in claim 1, a pressure measurement device able to measure a pressure of a flow of gas flowing into or out of the first membrane separation unit, and at least 
Lokhandwala (US 2007/0125537, cited in IDS dated 06/01/2021) is considered the closest prior art to the claimed invention. Lokhandwala discloses a facility for treating a natural gas, e.g., comprising methane and carbon dioxide, comprising (see Fig. 3 and its accompanying description at para. [0127]-[0141]): a compressor (65 in Fig. 3) for compressing the feed gas flow (64); a first membrane separation unit (69) able to receive a flow of gas (66) from the compressor and supply a first permeate (70) and a first retentate (71a-e), the first membrane separation unit comprising a plurality of membranes; a second membrane separation unit (72) able to receive the first retentate and supply a second permeate (74) and a second retentate (73), the second membrane separation unit comprising a plurality of membranes; a third membrane separation unit (80) able to receive the first permeate and supply a third permeate (82) and a third retentate (81a-b), the third membrane separation unit comprising a plurality of membranes; a fourth membrane separation unit (84) able to receive the third retentate and supply a fourth permeate (86) and a fourth retentate (85), the fourth membrane separation unit comprising a plurality of membranes; and valves (68a-d and 79) able to adjust the number of on-stream membranes. It is noted that Lokhandwala teaches adjusting, through use of at least one valve 68a-d, the number of on-stream membranes in the first and second membrane separation units as a function of the measured flow rate and/or concentration of the raw feed gas stream 61 in order to control the flow rate of recycle gas in the permeate recycle loop created by stream 75 (originating from the second permeate 74) ([0128]; [0136]; Fig. 3). However, the reference does not teach or suggest a pressure measurement device able to measure the pressure of a flow of gas flow into or out of the first membrane separation unit (e.g. stream 67 or stream 71a-e) such that the adjustment on the number of on-stream membranes can be made in response to the measured pressure. 
2) for compressing the feed gas flow (1); a first membrane separation unit able (4) to receive a flow of gas (3) from the compressor and supply a first permeate (6) and a first retentate (5), the first membrane separation unit comprising a plurality of membranes; a second membrane separation unit (7) able to receive the first retentate and supply a second permeate (9) and a second retentate (8), the second membrane separation unit comprising a plurality of membranes; a third membrane separation unit (10) able to receive the first permeate and supply a third permeate (12) and a third retentate (11), the third membrane separation unit comprising a plurality of membranes; and a fourth membrane separation unit (13) able to receive the third retentate and supply a fourth permeate (15) and a fourth retentate (14), the fourth membrane separation unit comprising a plurality of membranes. However, Paget is silent on (i) a pressure measurement device able to measure a pressure of a flow of gas flowing into or out of the first membrane separation unit, and (ii) at least one valve able to adjust the number of membranes in at least one of the membrane separation units that receive a flow of gas therein.
Ungerank et al. (US 20150336046 A1, cited in IDS dated 06/01/2021) discloses a facility comprising a compressor (4 in Fig. 1) for compressing a feed gas flow, a first membrane separation unit (1) able to receive a flow of gas (5) from the compressor and supply a first permeate (6) and a first retentate (7), a second membrane stage (2) able to receive the first retentate and supply a second permeate (9a) and a second retentate (8), a third membrane stage (3) able to receive the first permeate and supply a third permeate (11) and a third retentate (10a), and a measuring means (20a) for determining parameters, e.g., the content of the components and (Abstract, [0031]-[0032], [0047]). Ungerank teaches that the flow rates of the second permeate and the third retentate can be controlled by the control means (18) and 19), respectively, in response to a variation in the composition of the raw gas (feed gas) or some change in the amount or pressure of the raw gas monitored by the measuring means (20b) ([0042]). However, the reference does not teach (i) a fourth membrane stage able to receive the third retentate and supply a fourth permeate and a fourth retentate, and (ii) at least one valve able to adjust the number of membranes in at least one of the membrane separation units that receive a flow of gas therein.
Therefore, there is insufficient teaching in the prior art that would have reasonably motivated one skilled in the art to modify a four-membrane system (e.g., Lokhandwala) to have a pressure measurement device able to measure a pressure of a flow of gas flow into or out of the first membrane separation unit, and with at least one valve able to adjust the number of membrane in at least one of the membrane separation units that receive a flow of gas therein as a function of the measure pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON Y CHONG/Examiner, Art Unit 1772